Appeal by defendants Frances Levine and Marvin Levine as administrators of the estate of Isidore Levine, deceased, from an order of the County Court, Greene County, granting summary judgment to the plaintiff in a foreclosure action, and striking- out said defendants’ amended answer. The plaintiff presented upon the motion complete documentary evidence which clearly entitled him to judgment unless a defense were established by evidentiary matter. The answering affidavits are replete with hearsay, conclusions and unsupported charges. No evidentiary matter was produced which was sufficient to defeat the action. Upon the papers before it, the County Court properly decided the motion. Order and judgment unanimously affirmed, with costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, J J.